2/10/2020                                                            Case.net: 1916-CV23439 - Docket Entries




                                                                                             Search for Cases by: Select Search Method...

 Judicial Links   |   eFiling   |    Help      |   Contact Us    |   Print                                GrantedPublicAccess    Logoff TKETCHUM10

                      1916-CV23439 - CARRIE MAYO V QUIKTRIP CORPORATION (E-CASE)


                                    This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                              Display Options:
                                                                Descending                                                      All Entries
 Click here to Respond to Selected Documents
                                                                                               Ascending


  02/03/2020          Cert Serv Resp Req Prod Doc Th
                      Certificate of Service; Electronic Filing Certificate of Service.
                        Filed By: BRIAN NYE
                        On Behalf Of: QUIKTRIP CORPORATION

  01/15/2020          Cert Serv Answers Interrog Fil
                      Certificate of Service; Electronic Filing Certificate of Service.
                        Filed By: KIRK ROWAN PRESLEY

  01/08/2020          Cert Serv Req Prod Docs Things
                      Certificiate of Service; Electronic Filing Certificate of Service.
                        Filed By: KIRK ROWAN PRESLEY

  01/06/2020          Order
                      Scheduling Order

  12/27/2019          Proposed Order Filed
                      SCHEDULING ORDER; Electronic Filing Certificate of Service.
                        Filed By: MATTHEW ALLEN MCCOY
                        On Behalf Of: CARRIE MAYO, QUIKTRIP CORPORATION, QUIKTRIP STORE #197

  12/11/2019          Jury Trial Scheduled
                          Scheduled For: 03/15/2021; 9:00 AM ; JOHN M. TORRENCE; Jackson - Kansas City
                      Order After Case Mgmt Conf
                      Hearing Held
                          Scheduled For: 12/11/2019; 10:00 AM ; JOHN M. TORRENCE; Jackson - Kansas City

  12/10/2019          Cert Serv Req Prod Docs Things
                      Certificate of Service; Electronic Filing Certificate of Service.
                        Filed By: KARRIE J CLINKINBEARD
                        On Behalf Of: QUIKTRIP CORPORATION

  11/07/2019          Entry of Appearance Filed
                      Entry of Appearance; Electronic Filing Certificate of Service.
                         Filed By: BRIAN NYE
                         On Behalf Of: QUIKTRIP CORPORATION
                      Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 PageEXHIBIT
                                                                             1 of 39 A
https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.caseNumber=1916-CV23439&inputVO.courtId=CT16&inputVO.locnCode=B2&i…             1/2
2/10/2020                                                 Case.net: 1916-CV23439 - Docket Entries
                     Entry of Appearance Filed
                        Filed By: KARRIE J CLINKINBEARD
                        On Behalf Of: QUIKTRIP CORPORATION
                     Answer Filed
                     Answer to Plaintiffs Petition for Damages; Electronic Filing Certificate of Service.
                       Filed By: KARRIE J CLINKINBEARD

  09/12/2019         Notice of Service
                     19-SMCC-9231; Electronic Filing Certificate of Service.
                     Corporation Served
                     Document ID - 19-SMCC-9231; Served To - QUIKTRIP CORPORATION; Server - ; Served Date - 10-
                     SEP-19; Served Time - 09:00:00; Service Type - Special Process Server; Reason Description - Served;
                     Service Text - SERV; BONNIE LOVE

  08/28/2019         Summons Issued-Circuit
                     Document ID: 19-SMCC-9231, for QUIKTRIP CORPORATION.
                     Case Mgmt Conf Scheduled
                        Associated Entries: 12/11/2019 - Hearing Held
                        Scheduled For: 12/11/2019; 10:00 AM ; JOHN M. TORRENCE; Jackson - Kansas City

  08/27/2019         Filing Info Sheet eFiling
                        Filed By: KIRK ROWAN PRESLEY
                     Note to Clerk eFiling
                        Filed By: KIRK ROWAN PRESLEY
                     Pet Filed in Circuit Ct
                     Petition for Damages.
                        On Behalf Of: CARRIE MAYO
                     Judge Assigned
 Case.net Version 5.14.0.17                               Return to Top of Page                                    Released 11/25/2019




                    Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 2 of 39
https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.caseNumber=1916-CV23439&inputVO.courtId=CT16&inputVO.locnCode=B2&i…   2/2
                                                                                                     Electronically Filed - Jackson - Kansas City - August 27, 2019 - 11:01 AM
                                                                                1916-CV23439

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

CARRIE MAYO                            )
1303 Valentine Road, Spt. 8            )
Kansas City, MO 64111                  )
                                       )
        Plaintiff,                     )
                                       )
v.                                     )       Case No.:
                                       )       Division:
QUIKTRIP CORPORATION,                  )
d/b/a QuikTrip Store #197              )
Serve: CT Corporation System           )
       120 South Central Ave.          )
       Clayton, MO 63105               )
                                       )
        Defendant.                     )

                                  PETITION FOR DAMAGES

        COMES NOW Plaintiff Carrie Mayo, by and through undersigned counsel, and for her

cause of action against Defendant QuikTrip Corporation, states and alleges as follows:

     1. Plaintiff Carrie Mayo is, and was at all times relevant hereto, an individual and resident

        of Jackson County, Missouri, with an address of 1303 Valentine Road, Spt. 8, Kansas

        City, MO 64111.

     2. Defendant QuikTrip Corporation (“QuikTrip”) is, and was at all times relevant hereto, a

        corporation organized under the laws of the State of Oklahoma with its principal place of

        business in Oklahoma. Defendant QuikTrip has been authorized to conduct business in

        the State of Missouri, conducts substantial business in the Jackson County, State of

        Missouri and operates and owns a store located at 13100 Holmes Road, Kansas City,

        Missouri 64145.




         Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 3 of 39
                                                                                               Electronically Filed - Jackson - Kansas City - August 27, 2019 - 11:01 AM
3. Venue and jurisdiction are proper in this Court as the acts giving rise to this cause of

   action and the injuries sustained by Plaintiff all occurred in Jackson County, State of

   Missouri.

4. Defendant is the owner and operator of a QuikTrip convenience store located at 13100

   Holmes Road, Kansas City, MO 64145 (“Defendant’s QuikTrip”) and was so on May 10,

   2018.

5. Upon information and belief, at all times relevant hereto, Defendant was the owner of the

   property located at 13100 Holmes Road, Kansas City, MO 64145.

6. On or about May 10, 2018, Plaintiff was an invitee of Defendant’s QuikTrip.

7. On or about May 10, 2018, Plaintiff slipped and fell on a clear liquid at Defendant’s

   QuikTrip near the fountain drink area while as she was leaving the store.

8. Upon information and belief, the clear liquid on the floor of Defendant’s QuikTrip was

   caused by the fountain drink machine leaking and/or by a spill that had occurred for an

   appreciable amount of time prior to Plaintiff’s fall.

9. The clear liquid on the floor of Defendant’s QuikTrip rendered the store in a condition

   not reasonably safe for invitees such as Plaintiff.

10. Defendant did not place any barricades around the clear liquid pooling on the floor of

   Defendant’s QuikTrip.

11. Defendant did not post any warnings regarding the clear liquid pooling on the floor of

   Defendant’s QuikTrip.

12. The clear liquid on the floor was present of an appreciable amount of time such that

   Defendant either knew or by using reasonable care could have known of the unsafe

   condition of Defendant’s QuikTrip.




    Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 4 of 39
                                                                                                  Electronically Filed - Jackson - Kansas City - August 27, 2019 - 11:01 AM
13. Defendant had a duty to use ordinary care to ensure Defendant’s QuikTrip was in a

   reasonably safe condition for invitees such as Plaintiff.

14. Defendant breached its duty in one or more of the following ways:

       a. Failing to remedy the dangerous condition existing at Defendant’s QuikTrip store,

           including failing to repair the leaking fountain drink machine and eliminating the

           clear liquid on the floor caused by the leaking fountain drink machine or spill;

       b. Failing to maintain the walkways of Defendant’s QuikTrip in a condition

           reasonably safe for invitees, such as Plaintiff, walking on Defendant’s QuikTrip

           store premises;

       c. Failing to warn invitees, such as Plaintiff, of the dangerous condition caused by

           the clear liquid pooling on the floor of Defendant’s QuikTrip;

       d. Failing to barricade against the slick and saturated floor caused by the clear liquid

           pooling on the floor of Defendant’s QuikTrip;

       e. Failing to inspect and discover the slick and saturated floor caused by the clear

           liquid pooling on the floor of Defendant’s QuikTrip;

       f. Failing to implement policies and procedures that would have required employees

           to inspect and discover the slick and saturated floor caused by the clear liquid

           pooling on the floor of Defendant’s QuikTrip; and

       g. For such other acts and omissions that may become apparent as discovery

           progresses.

15. As a direct and proximate result of such failures and the dangerous condition present at

   Defendant’s QuikTrip, Plaintiff was caused to slip and fall at Defendant’s QuikTrip.




    Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 5 of 39
                                                                                                     Electronically Filed - Jackson - Kansas City - August 27, 2019 - 11:01 AM
   16. As a direct and proximate result of such failures and the dangerous condition present at

       Defendant’s QuikTrip, Plaintiff suffered injuries of a serious and permanent nature

       including:

           a. Past and future pain and suffering;

           b. Lost enjoyment of life;

           c. Incontinence;

           d. Injuries to her back, tailbone, elbow and lower ribs;

           e. Future medical expenses; and

           f. Loss of wages.

       WHEREFORE, Plaintiff prays for Judgment against Defendant QuikTrip Corporation in

such sum as is fair and reasonable, such sum to be in excess of $25,000.00, costs incurred herein,

and for such other and further relief as the Court deems just and proper.

                                             Respectfully submitted,

                                             PRESLEY & PRESLEY, LLC

                                             /s/ Matthew A. McCoy
                                             Kirk R. Presley         MO #31185
                                             Matthew A. McCoy MO #68240
                                             4801 Main Street, Ste. 375
                                             Kansas City, MO 64112
                                             Phone: (816) 931-4611
                                             Fax: (816) 931-4646
                                             Email: kirk@presleyandpresley.com
                                                     matthew@presleyandpresley.com
                                             Attorneys for Plaintiff




        Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 6 of 39
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

CARRIE MAYO,

                        PLAINTIFF(S),                            CASE NO. 1916-CV23439
VS.                                                              DIVISION 14

QUIKTRIP CORPORATION,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JOHN M. TORRENCE on 11-DEC-2019 in DIVISION 14 at 10:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



1916-CV23439                   Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 7 of 39
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JOHN M. TORRENCE
                                              JOHN M. TORRENCE, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
MATTHEW ALLEN MCCOY, 4801 MAIN ST STE 375, KANSAS CITY, MO 64112

KIRK ROWAN PRESLEY, PRESLEY & PRESLEY LLC, 4801 MAIN STREET SUITE 375,
KANSAS CITY, MO 64112

Defendant(s):
QUIKTRIP CORPORATION

Dated: 28-AUG-2019                                              MARY A. MARQUEZ
                                                                Court Administrator




1916-CV23439                   Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 8 of 39
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 1916-CV23439
 JOHN M. TORRENCE
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 CARRIE MAYO                                                        KIRK ROWAN PRESLEY
                                                                    PRESLEY & PRESLEY LLC
                                                                    4801 MAIN STREET SUITE 375
                                                              vs.   KANSAS CITY, MO 64112
 Defendant/Respondent:                                              Court Address:
 QUIKTRIP CORPORATION                                               415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Other                                                                                                                 (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: QUIKTRIP CORPORATION
                                      Alias:
  RA: CT CORPORATION SYSTEM
  120 SOUTH CENTRAL AVE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    28-AUG-2019                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 19-SMCC-9231 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20                                    Page 9 of 39
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




           Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 10 of 39
Revised 7/3/13            Service Information - Attorney
Electronically Filed - Jackson - Kansas City - September 12, 2019 - 02:55 PM




                                                                               Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 11 of 39
Electronically Filed - Jackson - Kansas City - September 12, 2019 - 02:55 PM




                                                                               Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 12 of 39
                                                                                                    Electronically Filed - Jackson - Kansas City - November 07, 2019 - 10:37 AM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

CARRIE MAYO,                                   )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )
                                                      Case No: 1916-CV23439
                                               )
QUIKTRIP CORPORATION ,                         )
                                               )
               Defendant.
                                               )


                 ANSWER TO PLAINTIFF’S PETITION FOR DAMAGES

        COMES NOW Defendant QuikTrip Corporation (“QT”), by and through counsel,

submits the following Answer to Plaintiff’s Petition for Damages:

        1.     Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 1 of Plaintiff’s Petition for Damages and therefore denies the

same.

        2.     Defendant admits the allegations contained in Paragraph 2 of Plaintiff’s Petition

for Damages.

        3.     Paragraph 3 of Plaintiff’s Petition for Damages states a legal conclusion to which

no response is required. To the extent a response is deemed required, Defendant lacks sufficient

knowledge or information to admit or deny the allegations contained in Paragraph 3 of Plaintiff’s

Petition for damages and therefore denies the same.

        4.     In response to Paragraph 4 of Plaintiff’s Petition for Damages, Defendant admits

that it is the operator of the store located at 13100 Holmes Road, Kansas City, MO 64145 and

was so on May 10, 2018. Defendant denies the remaining allegations contained in Paragraph 4

of Plaintiff’s Petition for Damages.




        Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 13 of 39
                                                                                                     Electronically Filed - Jackson - Kansas City - November 07, 2019 - 10:37 AM
        5.     Defendant denies the allegations contained in Paragraph 5 of Plaintiff’s Petition

for Damages.

        6.     Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 6 of Plaintiff’s Petition for Damages.

        7.     Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 7 of Plaintiff’s Petition for Damages and therefore denies the

same.

        8.     Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 8 of Plaintiff’s Petition for Damages and therefore denies the

same.

        9.     Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 9 of Plaintiff’s Petition for Damages and therefore denies the

same.

        10.    Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 10 of Plaintiff’s Petition for Damages and therefore denies the

same.

        11.    Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 11 of Plaintiff’s Petition for Damages and therefore denies the

same.

        12.    Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 12 of Plaintiff’s Petition for Damages and therefore denies the

same.




                                     2
        Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 14 of 39
                                                                                                      Electronically Filed - Jackson - Kansas City - November 07, 2019 - 10:37 AM
       13.     Paragraph 13 of Plaintiff’s Petition for Damages states a legal conclusion to

which no response is required. To the extent a response is deemed required, Defendant admits it

has a duty to use ordinary care to ensure a reasonably safe condition for invitees. Defendant

denies they breached any duty to Plaintiff and denies any remaining allegations in Paragraph 13

of Plaintiff’s Petition for Damages.

       14.     Defendant denies the allegations contained in Paragraph 14, including any and all

subparts.

       15.     Defendant denies the allegations contained in Paragraph 15 of Plaintiff’s Petition

for Damages.

       16.     Defendant denies the allegations contained in Paragraph 16, including any and all

subparts.

                             Affirmative and Additional Defenses

       1.      QT denies each and every allegation not specifically admitted herein.

       2.      Plaintiff’s Petition for Damages fails to state a claim against QT upon with relief

can be granted.

       3.      Any injuries or damages sustained by Plaintiff, which QT denies, were directly

and/or proximately caused or contributed to by Plaintiff’s negligence or fault.

       4.      Any injuries or damages sustained by Plaintiff, which QT denies, were directly

and/or proximately caused or contributed to by the negligence or fault of other persons or entities

not within QT’s control.

       5.      Any injuries or damages sustained by Plaintiff, which QT denies, were not caused

or contributed to in any degree by any negligence, fault or wrongdoing on the part of QT or any

QT employees.




                                    3
       Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 15 of 39
                                                                                                       Electronically Filed - Jackson - Kansas City - November 07, 2019 - 10:37 AM
          6.    If Plaintiff was injured or damaged, which QT denies, to the extent allegations of

fault remain as to QT, the fault of Plaintiff and/or other persons or entities involved in the

occurrence should be compared and/or apportioned so as to diminish or preclude recovery from

QT.

          7.    Plaintiff failed to use ordinary care while present at QT at or near the time of the

alleged occurrence and such failure directly caused or contributed to any and/or all of Plaintiff’s

alleged damages.

          8.    Plaintiff failed to keep a careful lookout and such failure caused or contributed to

any and/or all of Plaintiff’s alleged damages.

          9.    QT contests the nature and extent of Plaintiff’s alleged damages.

          10.   If Plaintiff suffered any damage, which QT denies, such damages and any

recovery should be reduced pursuant to Mo. Rev. Stat. § 490.715.

          11.   QT is entitled to credit in the amount of any settlement Plaintiff receives from any

tortfeasor, as such credit constitutes a satisfaction and offset pursuant to Mo. Rev. Stat. §

537.060.

          12.   If Plaintiff suffered any damages, which QT denies, the alleged defect was open

and obvious and Plaintiff’s failure to recognize it directly caused and/or contributed to her

alleged damages.

          13.   If Plaintiff suffered any damages, which QT denies, the alleged defect was open

and obvious and Plaintiff assumed any and all risk in going near, on and/or through the alleged

defect.

          14.   Plaintiff failed to mitigate her damages.




                                       4
          Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 16 of 39
                                                                                                     Electronically Filed - Jackson - Kansas City - November 07, 2019 - 10:37 AM
        15.     QT reserves the right to raise additional affirmative defenses as may be learned

through discovery.

        WHEREFORE having fully answered Plaintiff’s Petition for Damages, QuikTrip

Corporation prays for judgment in its favor and for its costs and reasonable attorney’s fees and

whatever further relief the Court deems just and proper under the circumstances.


                                                  ARMSTRONG TEASDALE LLP



                                                  By: /s/ Karrie J. Clinkinbeard ______________
                                                      Karrie J. Clinkinbeard             #51413
                                                      Brian M. Nye                       #69545
                                                      2345 Grand Boulevard, Suite 1500
                                                      Kansas City, Missouri 64108-2617
                                                      816.221.3420
                                                      816.221.0786 (Facsimile)
                                                      kclinkinbeard@armstrongteasdale.com
                                                      bnye@armstrongteasdale.com

                                                  ATTORNEYS FOR DEFENDANT QUIKTRIP
                                                  CORPORATION




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 7th day of November, 2019, a true and

accurate copy of the above and foregoing was e-filed with the Court which sent notification to all

parties entitled to service.

                                                    /s/ Karrie J. Clinkinbeard
                                                    Attorney for Defendant QuikTrip Corporation




                                     5
        Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 17 of 39
                                                                                                 Electronically Filed - Jackson - Kansas City - November 07, 2019 - 01:51 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

CARRIE MAYO,                                  )
                                              )
              Plaintiff,                      )
                                              )
vs.                                           )
                                                    Case No: 1916-CV23439
                                              )
QUIKTRIP CORPORATION ,                        )
                                              )
              Defendant.
                                              )


                                ENTRY OF APPEARANCE

       COMES NOW Brian M. Nye of the law firm of Armstrong Teasdale LLP and enters his

appearance on behalf of Defendant, QuikTrip Corporation, in the above captioned case.




                                                  ARMSTRONG TEASDALE LLP



                                                  By: /s/ Brian M. Nye ______________________
                                                      Karrie J. Clinkinbeard            #51413
                                                      Brian M. Nye                      #69545
                                                      2345 Grand Boulevard, Suite 1500
                                                      Kansas City, Missouri 64108-2617
                                                      816.221.3420
                                                      816.221.0786 (Facsimile)
                                                      kclinkinbeard@armstrongteasdale.com
                                                      bnye@armstrongteasdale.com

                                                  ATTORNEYS FOR DEFENDANT QUIKTRIP
                                                  CORPORATION




       Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 18 of 39
                                                                                                     Electronically Filed - Jackson - Kansas City - November 07, 2019 - 01:51 PM
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 7th day of November, 2019, a true and

accurate copy of the above and foregoing was e-filed with the Court which sent notification to all

parties entitled to service.

                                                    /s/ Brian M. Nye
                                                    Attorney for Defendant QuikTrip Corporation




                                     2
        Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 19 of 39
                                                                                                  Electronically Filed - Jackson - Kansas City - November 07, 2019 - 10:37 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

CARRIE MAYO,                                  )
                                              )
              Plaintiff,                      )
                                              )
vs.                                           )
                                                    Case No: 1916-CV23439
                                              )
QUIKTRIP CORPORATION ,                        )
                                              )
              Defendant.
                                              )


                                ENTRY OF APPEARANCE

        COMES NOW Karrie J. Clinkinbeard of the law firm of Armstrong Teasdale LLP and

enters her appearance on behalf of Defendant, QuikTrip Corporation, in the above captioned

case.




                                                  ARMSTRONG TEASDALE LLP



                                                  By: /s/ Karrie J. Clinkinbeard ______________
                                                      Karrie J. Clinkinbeard             #51413
                                                      Brian M. Nye                       #69545
                                                      2345 Grand Boulevard, Suite 1500
                                                      Kansas City, Missouri 64108-2617
                                                      816.221.3420
                                                      816.221.0786 (Facsimile)
                                                      kclinkinbeard@armstrongteasdale.com
                                                      bnye@armstrongteasdale.com

                                                  ATTORNEYS FOR DEFENDANT QUIKTRIP
                                                  CORPORATION




        Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 20 of 39
                                                                                                     Electronically Filed - Jackson - Kansas City - November 07, 2019 - 10:37 AM
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 7th day of November, 2019, a true and

accurate copy of the above and foregoing was e-filed with the Court which sent notification to all

parties entitled to service.

                                                    /s/ Karrie J. Clinkinbeard
                                                    Attorney for Defendant QuikTrip Corporation




                                     2
        Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 21 of 39
                                                                                                   Electronically Filed - Jackson - Kansas City - December 10, 2019 - 03:55 PM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

CARRIE MAYO,                                   )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )
                                                     Case No: 1916-CV23439
                                               )
QUIKTRIP CORPORATION ,                         )
                                               )
               Defendant.
                                               )


                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2019 Defendant QuikTrip Corporation’s First Set

of Interrogatories to Plaintiff and Defendant QuikTrip Corporation’s First Request for

Production to Plaintiff, along with this Certificate of Service, were served in PDF and Word

format via electronic mail to:

Kirk R. Presley
Matthew A. McCoy
4801 Main Street, Ste. 375
Kansas City, MO 64112
Email: kirk@presleyandpresley.com
matthew@presleyandpresley.com


                                                   ARMSTRONG TEASDALE LLP



                                                   By: /s/ Karrie J. Clinkinbeard ______________
                                                       Karrie J. Clinkinbeard             #51413
                                                       Brian M. Nye                       #69545
                                                       2345 Grand Boulevard, Suite 1500
                                                       Kansas City, Missouri 64108-2617
                                                       816.221.3420
                                                       816.221.0786 (Facsimile)
                                                       kclinkinbeard@armstrongteasdale.com
                                                       bnye@armstrongteasdale.com

                                                   ATTORNEYS FOR DEFENDANT QUIKTRIP
                                                   CORPORATION




       Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 22 of 39
                                                                                                     Electronically Filed - Jackson - Kansas City - December 10, 2019 - 03:55 PM
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 10th day of December, 2019, a true and

accurate copy of the above and foregoing was e-filed with the Court which sent notification to all

parties entitled to service.

                                                    /s/ Karrie J. Clinkinbeard
                                                    Attorney for Defendant QuikTrip Corporation




                                     2
        Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 23 of 39
                                                                  FILED
                                                     DIVISION14
                                                         11-Dec-2019 10:36
                                                     CIRCUITCOURTOFJACKSONCOUNTY,MO
                                                           T COURT OF JAC
                                                                       AC
                                                                        CKSON COU
                                                      BY_______________________________
                                                          ________
                                                               __ ___
                                                               __  _____
                                                                      _ _______
                                                                            ______




Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 24 of 39
Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 25 of 39
                                                                                                     Electronically Filed - Jackson - Kansas City - December 27, 2019 - 11:36 AM
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY

CARRIE MAYO                         )
                                    )
     Plaintiff,                     )
                                    )
v.                                  )        Case No.: 1916-CV23439
                                    )        Division: 14
QUIKTRIP CORPORATION,               )
                                    )
     Defendant.                     )

                                  SCHEDULING ORDER

     COMES NOW the Parties, and jointly submit the following Scheduling Order:

     1. This Case is set for a jury trial on March 15, 2021. The trial is expected to last 4 days

        and the parties request 60 jurors.

     2. Motions for leave to amend the pleadings shall be filed no later than 6/1/2020.

     3. Motions for leave to add additional parties shall be filed no later than 6/1/2020.

     4. Plaintiffs shall designate their retained and non-retained testifying experts no later

        than 7/15/2020. Plaintiffs shall make their retained expert witnesses available for

        deposition by no later than 9/1/2020.

     5. Defendant shall designate their retained and non-retained testifying experts by no

        later than 11/2/2020. Defendant shall make their retained expert witnesses available

        by no later than 12/6/2020.

     6. All potentially dispositive motions shall be filed no later than 12/31/2020. No

        extensions shall cause the final sur-reply to be filed less than twenty (20) days prior to

        trial.




                                                                                                 1

     Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 26 of 39
                                                                                                    Electronically Filed - Jackson - Kansas City - December 27, 2019 - 11:36 AM
7. A pre-trial conference is set for March 1, 2021. Lead Trial Counsel for each party

     must attend.

8.   All discovery shall be completed on or before November 27, 2020.

9. Any of the above time deadlines, except the trial date, pre-trial conference and filing

     of dispositive motions may be changed by agreement of the parties without notice to

     the Court, as long as such changes do not affect the trial date. Any desire to make

     changes without the agreement of the parties will require leave of Court. In the event

     the parties choose to deviate from the Scheduling Order, such agreement should be

     documented by the parties. Disputes over agreements to change time deadlines not

     documented will result in strict enforcement of this Scheduling Order.

10. Not later than fourteen (14) days before the pre-trial conference, the parties shall

     serve and file with the Court a designation by page and line, of any deposition

     testimony that the offering party intends to read/play at trial. Not later than seven (7)

     days before the pre-trial conference, each party shall serve and file with the Court any

     objections to the other party’s deposition designations and shall provide any counter-

     designations. Not later than three (3) days before the pre-trial conference, the parties

     shall serve and file with the Court any objections to the other party’s counter-

     designations.

11. Motions in Limine and supporting briefs shall be filed not later than ten (10) days

     before the pre-trial conference. Briefs in opposition to Motions in Limine shall be

     filed not later than three (3) days before the pre-trial conference.

12. Proposed jury instructions shall be filed by the parties not later than ten (10) days

     before the trial date.



                                                                                                2

Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 27 of 39
                                                                                             Electronically Filed - Jackson - Kansas City - December 27, 2019 - 11:36 AM
13. The Parties shall participate in mediation, with a mediator of their choice, on or

   before July 10, 2020.

                                      Respectfully submitted,

                                      PRESLEY & PRESLEY, LLC

                                      /s/ Matthew A. McCoy
                                      Kirk R. Presley         MO #31185
                                      Matthew A. McCoy MO #68240
                                      4801 Main Street, Ste. 375
                                      Kansas City, MO 64112
                                      Phone: (816) 931-4611
                                      Fax: (816) 931-4646
                                      Email: kirk@presleyandpresley.com
                                              matthew@presleyandpresley.com
                                      Attorneys for Plaintiff




                                      ARMSTRONG TEASDALE LLP

                                      By: /s/ Brian M. Nye
                                      Karrie J. Clinkinbeard      #51413
                                      Brian M. Nye                #69545
                                      2345 Grand Boulevard, Suite 1500
                                      Kansas City, Missouri 64108-2617
                                      816.221.3420
                                      816.221.0786 (Facsimile)
                                      kclinkinbeard@armstrongteasdale.com
                                      bnye@armstrongteasdale.com

                                      Attorneys for Defendant
                                      QUIKTRIP CORPORATION




                                                                                         3

Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 28 of 39
                                                                                                         Electronically Filed - Jackson - Kansas City - December 27, 2019 - 11:36 AM
                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 27, 2019 I electronically filed the foregoing with the
Clerk of the Court with the Court which sent notice of electronic filing to all counsel of record.

/s/ Matthew A. McCoy
Attorney for Plaintiffs




                                                                                                     4

       Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 29 of 39
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY

CARRIE MAYO                         )
                                    )
     Plaintiff,                     )
                                    )
v.                                  )        Case No.: 1916-CV23439
                                    )        Division: 14
                                                                                           FILED
QUIKTRIP CORPORATION,               )                                         DIVISION14
                                    )                                             06-Jan-2020 14:44
     Defendant.                     )                                         CIRCUITCOURTOFJACKSONCOUNTY,MO
                                                                                    T COURT OF JAC
                                                                                                ACKSON
                                                                                                AC
                                                                                                 C     COU
                                                                                   ________
                                                                                        __ ___
                                                                                        __  _ ___
                                                                                               _________
                                                                                                     _ ___
                                                                                                     __
                                                                               BY_______________________________
                                  SCHEDULING ORDER

     COMES NOW the Parties, and jointly submit the following Scheduling Order:

     1. This Case is set for a jury trial on March 15, 2021. The trial is expected to last 4 days

        and the parties request 60 jurors.

     2. Motions for leave to amend the pleadings shall be filed no later than 6/1/2020.

     3. Motions for leave to add additional parties shall be filed no later than 6/1/2020.

     4. Plaintiffs shall designate their retained and non-retained testifying experts no later

        than 7/15/2020. Plaintiffs shall make their retained expert witnesses available for

        deposition by no later than 9/1/2020.

     5. Defendant shall designate their retained and non-retained testifying experts by no

        later than 11/2/2020. Defendant shall make their retained expert witnesses available

        by no later than 12/6/2020.

     6. All potentially dispositive motions shall be filed no later than 12/31/2020. No

        extensions shall cause the final sur-reply to be filed less than twenty (20) days prior to

        trial.




                                                                                                   1

     Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 30 of 39
7. A pre-trial conference is set for March 1, 2021. Lead Trial Counsel for each party

     must attend.

8.   All discovery shall be completed on or before November 27, 2020.

9. Any of the above time deadlines, except the trial date, pre-trial conference and filing

     of dispositive motions may be changed by agreement of the parties without notice to

     the Court, as long as such changes do not affect the trial date. Any desire to make

     changes without the agreement of the parties will require leave of Court. In the event

     the parties choose to deviate from the Scheduling Order, such agreement should be

     documented by the parties. Disputes over agreements to change time deadlines not

     documented will result in strict enforcement of this Scheduling Order.

10. Not later than fourteen (14) days before the pre-trial conference, the parties shall

     serve and file with the Court a designation by page and line, of any deposition

     testimony that the offering party intends to read/play at trial. Not later than seven (7)

     days before the pre-trial conference, each party shall serve and file with the Court any

     objections to the other party’s deposition designations and shall provide any counter-

     designations. Not later than three (3) days before the pre-trial conference, the parties

     shall serve and file with the Court any objections to the other party’s counter-

     designations.

11. Motions in Limine and supporting briefs shall be filed not later than ten (10) days

     before the pre-trial conference. Briefs in opposition to Motions in Limine shall be

     filed not later than three (3) days before the pre-trial conference.

12. Proposed jury instructions shall be filed by the parties not later than ten (10) days

     before the trial date.



                                                                                                2

Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 31 of 39
13. The Parties shall participate in mediation, with a mediator of their choice, on or

   before July 10, 2020.


January 6, 2020
DATE
                                                  _________________________________
                                                      ___________________________
                                                           CIRCUIT COURT JUDG
                                                                            JUDGE


                                      Respectfully submitted,

                                      PRESLEY & PRESLEY, LLC

                                      /s/ Matthew A. McCoy
                                      Kirk R. Presley         MO #31185
                                      Matthew A. McCoy MO #68240
                                      4801 Main Street, Ste. 375
                                      Kansas City, MO 64112
                                      Phone: (816) 931-4611
                                      Fax: (816) 931-4646
                                      Email: kirk@presleyandpresley.com
                                              matthew@presleyandpresley.com
                                      Attorneys for Plaintiff


                                      ARMSTRONG TEASDALE LLP

                                      By: /s/ Brian M. Nye
                                      Karrie J. Clinkinbeard      #51413
                                      Brian M. Nye                #69545
                                      2345 Grand Boulevard, Suite 1500
                                      Kansas City, Missouri 64108-2617
                                      816.221.3420
                                      816.221.0786 (Facsimile)
                                      kclinkinbeard@armstrongteasdale.com
                                      bnye@armstrongteasdale.com

                                      Attorneys for Defendant
                                      QUIKTRIP CORPORATION




                                                                                         3

Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 32 of 39
                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 27, 2019 I electronically filed the foregoing with the
Clerk of the Court with the Court which sent notice of electronic filing to all counsel of record.

/s/ Matthew A. McCoy
Attorney for Plaintiffs




                                                                                                     4

       Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 33 of 39
                                                                                                        Electronically Filed - Jackson - Kansas City - January 08, 2020 - 01:10 PM
                 IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                  AT KANSAS CITY

CARRIE MAYO,                                     )
                                                 )
                Plaintiff,                       )
                                                 )
vs.                                              )
                                                       Case No: 1916-CV23439
                                                 )
QUIKTRIP CORPORATION,                            )
                                                 )
                Defendant.
                                                 )


                                     CERTIFICATE OF SERVICE

       I certify on this 8th day of January, 2020, Plaintiff’s First Interrogatories to Defendant and

Plaintiff’s First Request for Production of Documents to Defendant were sent by electronic mail and

U.S. Mail to:

ARMSTRONG TEASDALE LLP
Karrie J. Clinkinbeard
Brian M. Nye
2345 Grand Boulevard, Suite 1500
Kansas City, Missouri 64108-2617
kclinkinbeard@atllp.com
bnye@atllp.com
Attorneys for Defendant


                                              Respectfully submitted,

                                              PRESLEY & PRESLEY, LLC

                                              /s/Matthew A. McCoy
                                              Kirk R. Presley        MO# 31185
                                              Matthew A. McCoy MO# 68240
                                              4801 Main Street, Suite 375
                                              Kansas City, MO 64112
                                              Phone: (816) 931-4611
                                              Fax: (816) 931-4646
                                              Email: kirk@presleyandpresley.com
                                                     matthew@presleyandpresley.com
                                              Attorneys for Plaintiffs


                                    CERTIFICATE OF SERVICE

           Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 34 of 39
                                                                                                     Electronically Filed - Jackson - Kansas City - January 08, 2020 - 01:10 PM
      The undersigned hereby certifies that on January 8, 2020, the forgoing document was sent via
U.S. Mail to the all counsel of record

/s/Matthew A. McCoy
Attorney for Plaintiffs




           Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 35 of 39
                                                                                                             Electronically Filed - Jackson - Kansas City - January 15, 2020 - 08:34 AM
                IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                 AT KANSAS CITY

CARRIE MAYO,                                    )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             )
                                                      Case No: 1916-CV23439
                                                )
QUIKTRIP CORPORATION,                           )
                                                )
               Defendant.
                                                )


                                       CERTIFICATE OF SERVICE

       I certify on this 15th day of January, 2020, Plaintiff’s Answers to Defendant First Interrogatories

and Plaintiff’s Responses to Defendant’s First Request for Production of Documents were sent by U.S.

Mail First Class Postage Prepaid to:

ARMSTRONG TEASDALE LLP
Karrie J. Clinkinbeard
Brian M. Nye
2345 Grand Boulevard, Suite 1500
Kansas City, Missouri 64108-2617
kclinkinbeard@atllp.com
bnye@atllp.com
Attorneys for Defendant


                                             Respectfully submitted,

                                             PRESLEY & PRESLEY, LLC

                                             /s/Matthew A. McCoy
                                             Kirk R. Presley         MO# 31185
                                             Matthew A. McCoy MO# 68240
                                             4801 Main Street, Suite 375
                                             Kansas City, MO 64112
                                             Phone: (816) 931-4611
                                             Fax: (816) 931-4646
                                             Email: kirk@presleyandpresley.com
                                                    matthew@presleyandpresley.com
                                             Attorneys for Plaintiff




           Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 36 of 39
                                                                                                      Electronically Filed - Jackson - Kansas City - January 15, 2020 - 08:34 AM
                                  CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on January 15, 2020, the forgoing document was sent via
U.S. Mail to the all counsel of record

/s/Matthew A. McCoy
Attorney for Plaintiff




           Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 37 of 39
                                                                                                  Electronically Filed - Jackson - Kansas City - February 03, 2020 - 01:18 PM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

CARRIE MAYO,                                        )
                                                    )
               Plaintiff,                           )
                                                    )
vs.                                                 )
                                                        Case No: 1916-CV23439
                                                    )
QUIKTRIP CORPORATION ,                              )
                                                    )
               Defendant.
                                                    )


                                  CERTIFICATE OF SERVICE

       On February 3, 2020, Defendant QuikTrip Corporation served the following, along with

this Certificate of Service, via electronic mail:

       1.      Defendant QuikTrip Corporation’s Objections and Answers to Plaintiff’s First
               Interrogatories;

       2.      Defendant QuikTrip Corporation’s Objections and Responses to Plaintiff’s First
               Request for Production of Documents; and

       3.      Production Documents Bates-Labeled QT000002-QT000010; QT000013-15; and
               QT000056-68.

       QuikTrip further certifies that it served QT000001 (a video thumbdrive) via regular U.S.

Mail on February 3, 2020 to:

       Kirk R. Presley
       Matthew A. McCoy
       4801 Main Street, Ste. 375
       Kansas City, MO 64112
       kirk@presleyandpresley.com
       matthew@presleyandpresley.com




       Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 38 of 39
                                                                            Electronically Filed - Jackson - Kansas City - February 03, 2020 - 01:18 PM
                                 ARMSTRONG TEASDALE LLP



                                 By: /s/ Brian M. Nye
                                     Karrie J. Clinkinbeard        #51413
                                     Brian M. Nye                  #69545
                                     2345 Grand Boulevard, Suite 1500
                                     Kansas City, Missouri 64108-2617
                                     816.221.3420
                                     816.221.0786 (Facsimile)
                                     kclinkinbeard@atllp.com
                                     bnye@atllp.com

                                 ATTORNEYS FOR DEFENDANT QUIKTRIP
                                 CORPORATION




                             2
Case 4:20-cv-00099-BCW Document 1-1 Filed 02/12/20 Page 39 of 39
